*320Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered May 10, 2002, convicting defendant, after a jury trial, of robbery in the second degree and attempted robbery in the second degree, and sentencing him to concurrent terms of 31/2 years and 2 years, unanimously affirmed.
After a thorough inquiry, the court properly denied defendant’s request to discharge a sworn juror. During jury selection, a panelist who ultimately became a sworn juror had a brief encounter with defendant’s father. This encounter was sufficiently innocuous so that it did not require replacement of the juror, who clearly stated that the incident would not affect his ability to render an impartial verdict (see People v Buford, 69 NY2d 290, 299 [1987]). The court’s inquiry also established that the events in question had no effect on any other jurors. Concur—Nardelli, J.P., Saxe, Rosenberger, Williams and Friedman, JJ.